Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
Claims 2, 12, 4 and withdrawn claims 5-11 and 13-21 are pending 
Rejections – Improper Markush Group 
The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine. Claims 2, 4 and 12 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. A Markush claim contains an “improper Markush grouping” if: (1) the species of the Markush group do not share a single structural similarity,” OR (2) the species do not share a common use. Members of a Markush group share a "single structural similarity” when they belong to the same 
Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph). In the instant case, the alternatives of a compound having the formula I of claim 1: encompass a wide variety of chemical species which are in different recognized physical classes, and would embrace different chemical compounds that do not share any single structural similarity between the species. These encompass such a diverse set of possibilities, which are so broad and diverse that each one of those will confer the above structure completely different structural and biological properties and will result in 
    PNG
    media_image1.png
    629
    655
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    549
    671
    media_image2.png
    Greyscale

These compounds lack unity of invention since they do not share a common utility and/or they do not share a substantial structural feature essential to that utility: In re Harnisch, 631 F.2d 716, 206 USPQ 300(CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).  
Applicants’ may have to establish the core structure for their claimed compound. It cannot be said that all members of the Markush group have a single structural similarity, based on the above described structural differences. Specifically, the species of the Markush group do not share a “single structural similarity” because there are no required structural features within each variable definition such that each member of the 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
          


Claims 2, 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A “Markush” claim recites a list of alternatively useable species.  Problem arises when a Markush group is so expansive that persons skilled in the art cannot determine the meets and bounds of the invention.  The test is whether one of ordinary skill can envision all the members of the Markush group.  Note that formula I encompasses such diversity of X1-X4, R2,  etc., moieties with enormous variations of the substituents encompassing such breadth of unlimited heterocyclic containing moieties, render the scope of the claims of 1-7, 12-14 and 19 unclear and indefinite. The compounds do not even belong to a recognized class of compounds because every variable varies having substituents with complex meanings and seemingly endless permutations and combinations and numerous provisos. 
           The claims measure the invention. United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).
          The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.
          The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thom, US 6903085, Bose, Tetrahedron Letters (1990), 31(47), 6903-6,  Khan, Natural Product Research (2006), 20(6), 523-530, Goldfarb, US 20090163545 and CAS Registry (see below).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Thor teach RN 479555-50-5

    PNG
    media_image3.png
    101
    326
    media_image3.png
    Greyscale


Goldfarb teach RN 852397-97-8, RN 524927-98-8, RN 717871-36-8 and 
RN 1049717-36-3 

    PNG
    media_image4.png
    97
    295
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    171
    504
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    67
    197
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    149
    481
    media_image7.png
    Greyscale


Bose, teach RN   1324314-2  

    PNG
    media_image8.png
    194
    554
    media_image8.png
    Greyscale


Khan teach RN   912447-32-6 

  

    PNG
    media_image9.png
    221
    619
    media_image9.png
    Greyscale


Chemical Abstract Registry  teaches 
   
L53  ANSWER 6 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796807-79-8  REGISTRY
ED   Entered STN:  08 Jul 2015
CN   Acetamide, N-[1-(1-oxo-3-phenoxypropyl)-4-piperidinyl]-2-phenoxy-  (CA
     INDEX NAME)
MF   C22 H26 N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image10.png
    221
    554
    media_image10.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 

L53  ANSWER 7 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796794-81-4  REGISTRY
ED   Entered STN:  08 Jul 2015
CN   Acetamide, 2-phenoxy-N-[1-(2-phenoxyacetyl)-4-piperidinyl]-  (CA INDEX
     NAME)
MF   C21 H24 N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image11.png
    208
    521
    media_image11.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 8 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796794-56-3  REGISTRY
ED   Entered STN:  08 Jul 2015
CN   Acetamide, N-[1-(1-oxo-4-phenoxybutyl)-4-piperidinyl]-2-phenoxy-  (CA
     INDEX NAME)
MF   C23 H28 N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image12.png
    208
    586
    media_image12.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 9 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796786-06-5  REGISTRY
ED   Entered STN:  08 Jul 2015
CN   1-Piperidinecarboxylic acid, 4-[[2-(4-chlorophenoxy)acetyl]amino]-,
     phenylmethyl ester  (CA INDEX NAME)
MF   C21 H23 Cl N2 O4

       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image13.png
    213
    559
    media_image13.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 10 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796785-56-2  REGISTRY
ED   Entered STN:  08 Jul 2015
CN   Carbamic acid, N-[1-[2-(4-chlorophenoxy)acetyl]-4-piperidinyl]-,
     phenylmethyl ester  (CA INDEX NAME)
OTHER NAMES:
CN   Benzyl N-[1-[2-(4-chlorophenoxy)acetyl]piperidin-4-yl]carbamate
MF   C21 H23 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image14.png
    208
    559
    media_image14.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 11 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796709-53-9  REGISTRY
ED   Entered STN:  08 Jul 2015
CN   Butanamide, N-[1-[2-(4-chlorophenoxy)acetyl]-4-piperidinyl]-4-phenoxy-
     (CA INDEX NAME)
MF   C23 H27 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image15.png
    208
    624
    media_image15.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 12 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796708-49-0  REGISTRY
ED   Entered STN:  08 Jul 2015
CN   Acetamide, 2-(2,4-dichlorophenoxy)-N-[1-(2-phenoxyacetyl)-4-piperidinyl]-
     (CA INDEX NAME)
MF   C21 H22 Cl2 N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image16.png
    213
    559
    media_image16.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 13 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796513-76-2  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Butanamide, 4-(2-chlorophenoxy)-N-[1-(1-oxo-3-phenoxypropyl)-4-
     piperidinyl]-  (CA INDEX NAME)
MF   C24 H29 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image17.png
    226
    619
    media_image17.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 14 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796507-08-8  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Propanamide, 2-(4-chlorophenoxy)-N-[1-(2-phenoxyacetyl)-4-piperidinyl]-
     (CA INDEX NAME)
MF   C22 H25 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image18.png
    213
    559
    media_image18.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 15 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796474-84-4  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Butanamide, 4-(2-chlorophenoxy)-N-[1-(2-phenoxyacetyl)-4-piperidinyl]-
     (CA INDEX NAME)
MF   C23 H27 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image19.png
    213
    586
    media_image19.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 16 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796474-35-5  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Butanamide, N-[1-[2-(4-chlorophenoxy)-1-oxopropyl]-4-piperidinyl]-4-
     phenoxy-  (CA INDEX NAME)
MF   C24 H29 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image20.png
    208
    624
    media_image20.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 17 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796471-97-0  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Acetamide, N-[1-[2-(2,4-dichlorophenoxy)acetyl]-4-piperidinyl]-2-phenoxy-
     (CA INDEX NAME)
MF   C21 H22 Cl2 N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image21.png
    208
    559
    media_image21.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 18 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796471-92-5  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Acetamide, N-[1-[2-(4-chlorophenoxy)-1-oxopropyl]-4-piperidinyl]-2-phenoxy-
       (CA INDEX NAME)
MF   C22 H25 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image22.png
    208
    559
    media_image22.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 19 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796440-99-7  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Acetamide, 2-(4-chlorophenoxy)-N-[1-(2-phenoxyacetyl)-4-piperidinyl]-  (CA
     INDEX NAME)
MF   C21 H23 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image23.png
    213
    559
    media_image23.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 20 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796408-24-6  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Carbamic acid, N-[1-(2-phenoxyacetyl)-4-piperidinyl]-, phenylmethyl ester
     (CA INDEX NAME)
MF   C21 H24 N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image24.png
    208
    521
    media_image24.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 21 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796340-10-7  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Propanamide, N-[1-[2-(4-chlorophenoxy)acetyl]-4-piperidinyl]-3-phenoxy-
     (CA INDEX NAME)
MF   C22 H25 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image25.png
    168
    591
    media_image25.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 22 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796260-75-7  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   1-Piperidinecarboxylic acid, 4-[(1-oxo-4-phenoxybutyl)amino]-,
     phenylmethyl ester  (CA INDEX NAME)
MF   C23 H28 N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image26.png
    208
    586
    media_image26.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 23 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796260-18-8  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   1-Piperidinecarboxylic acid, 4-[[2-(2,4-dichlorophenoxy)acetyl]amino]-,
     phenylmethyl ester  (CA INDEX NAME)
MF   C21 H22 Cl2 N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image27.png
    213
    559
    media_image27.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 24 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796259-84-1  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   1-Piperidinecarboxylic acid, 4-[(1-oxo-3-phenoxypropyl)amino]-,
     phenylmethyl ester  (CA INDEX NAME)
MF   C22 H26 N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image28.png
    168
    554
    media_image28.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 25 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796254-62-0  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Propanamide, N-[1-[4-(2-chlorophenoxy)-1-oxobutyl]-4-piperidinyl]-3-
     phenoxy-  (CA INDEX NAME)
MF   C24 H29 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image29.png
    168
    619
    media_image29.png
    Greyscale


**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 26 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796251-74-5  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Propanamide, N-[1-[2-(4-chlorophenoxy)-1-oxopropyl]-4-piperidinyl]-3-
     phenoxy-  (CA INDEX NAME)
MF   C23 H27 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image30.png
    168
    591
    media_image30.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 27 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796241-87-6  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Carbamic acid, N-[1-[4-(2-chlorophenoxy)-1-oxobutyl]-4-piperidinyl]-,
     phenylmethyl ester  (CA INDEX NAME)
MF   C23 H27 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image31.png
    208
    586
    media_image31.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 28 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796237-53-0  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   1-Piperidinecarboxylic acid, 4-[(2-phenoxyacetyl)amino]-, phenylmethyl
     ester  (CA INDEX NAME)

SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image32.png
    208
    521
    media_image32.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 29 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796198-00-9  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Carbamic acid, N-[1-[2-(2,4-dichlorophenoxy)acetyl]-4-piperidinyl]-,
     phenylmethyl ester  (CA INDEX NAME)
OTHER NAMES:
CN   Benzyl N-[1-[2-(2,4-dichlorophenoxy)acetyl]piperidin-4-yl]carbamate
MF   C21 H22 Cl2 N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image33.png
    208
    559
    media_image33.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 30 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796188-60-7  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Propanamide, N-[1-(1-oxo-3-phenoxypropyl)-4-piperidinyl]-3-phenoxy-  (CA
     INDEX NAME)
MF   C23 H28 N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image34.png
    181
    586
    media_image34.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 31 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796188-44-7  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Propanamide, N-[1-(1-oxo-4-phenoxybutyl)-4-piperidinyl]-3-phenoxy-  (CA
     INDEX NAME)
MF   C24 H30 N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image35.png
    168
    619
    media_image35.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 32 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796185-04-0  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Acetamide, 2-(4-chlorophenoxy)-N-[1-(1-oxo-3-phenoxypropyl)-4-piperidinyl]-
       (CA INDEX NAME)
MF   C22 H25 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image36.png
    226
    591
    media_image36.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 33 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796182-03-0  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Acetamide, 2-(4-chlorophenoxy)-N-[1-(1-oxo-4-phenoxybutyl)-4-piperidinyl]-
     (CA INDEX NAME)
MF   C23 H27 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image37.png
    213
    624
    media_image37.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 34 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796140-98-1  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Carbamic acid, N-[1-(1-oxo-4-phenoxybutyl)-4-piperidinyl]-, phenylmethyl
     ester  (CA INDEX NAME)
MF   C23 H28 N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image38.png
    208
    586
    media_image38.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 35 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796110-99-0  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   1-Piperidinecarboxylic acid, 4-[[4-(2-chlorophenoxy)-1-oxobutyl]amino]-,
     phenylmethyl ester  (CA INDEX NAME)
MF   C23 H27 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image39.png
    213
    586
    media_image39.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 36 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1796081-29-2  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Acetamide, N-[1-[4-(2-chlorophenoxy)-1-oxobutyl]-4-piperidinyl]-2-phenoxy-
     (CA INDEX NAME)
MF   C23 H27 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image40.png
    208
    586
    media_image40.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 37 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1795954-29-8  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Butanamide, N-[1-(1-oxo-3-phenoxypropyl)-4-piperidinyl]-4-phenoxy-  (CA
     INDEX NAME)
MF   C24 H30 N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image41.png
    221
    619
    media_image41.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 38 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1795952-20-3  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Propanamide, 2-(4-chlorophenoxy)-N-[1-(1-oxo-4-phenoxybutyl)-4-
     piperidinyl]-  (CA INDEX NAME)
MF   C24 H29 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image42.png
    213
    624
    media_image42.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 39 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1795946-62-1  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Carbamic acid, N-[1-(1-oxo-3-phenoxypropyl)-4-piperidinyl]-, phenylmethyl
     ester  (CA INDEX NAME)
MF   C22 H26 N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image43.png
    221
    554
    media_image43.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 40 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1795944-72-7  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Carbamic acid, N-[1-[2-(4-chlorophenoxy)-1-oxopropyl]-4-piperidinyl]-,
     phenylmethyl ester  (CA INDEX NAME)
MF   C22 H25 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image44.png
    208
    559
    media_image44.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 41 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1795895-50-9  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   1-Piperidinecarboxylic acid, 4-[[2-(4-chlorophenoxy)-1-oxopropyl]amino]-,
     phenylmethyl ester  (CA INDEX NAME)
MF   C22 H25 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image45.png
    213
    559
    media_image45.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 42 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1795884-37-5  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Acetamide, N-[1-[2-(4-chlorophenoxy)acetyl]-4-piperidinyl]-2-phenoxy-  (CA
     INDEX NAME)
MF   C21 H23 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image46.png
    208
    559
    media_image46.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 43 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1795882-45-9  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Butanamide, 4-phenoxy-N-[1-(2-phenoxyacetyl)-4-piperidinyl]-  (CA INDEX
     NAME)
MF   C23 H28 N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image47.png
    208
    586
    media_image47.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 44 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1795879-16-1  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Propanamide, 2-(4-chlorophenoxy)-N-[1-(1-oxo-3-phenoxypropyl)-4-
     piperidinyl]-  (CA INDEX NAME)
MF   C23 H27 Cl N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image48.png
    226
    591
    media_image48.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 45 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1795839-75-6  REGISTRY
ED   Entered STN:  07 Jul 2015
CN   Propanamide, 3-phenoxy-N-[1-(2-phenoxyacetyl)-4-piperidinyl]-  (CA INDEX
     NAME)
MF   C22 H26 N2 O4
SR   Chemical Library
       Supplier: Aurora Fine Chemicals
LC   STN Files:   CHEMCATS
  

    PNG
    media_image49.png
    168
    554
    media_image49.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 46 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1648436-51-4  REGISTRY
ED   Entered STN:  16 Feb 2015
CN   1-Piperidinecarboxylic acid, 4-[[[2-(4-bromophenoxy)ethyl]amino]carbonyl]-
     , phenylmethyl ester  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   Phenylmethyl 4-[[[2-(4-bromophenoxy)ethyl]amino]carbonyl]-1-
     piperidinecarboxylate
MF   C22 H25 Br N2 O4
SR   Chemical Library
       Supplier: Ukrorgsyntez Ltd.
LC   STN Files:   CHEMCATS
  

    PNG
    media_image50.png
    194
    593
    media_image50.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 47 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1647500-44-4  REGISTRY
ED   Entered STN:  15 Feb 2015
CN   1-Piperidinecarboxylic acid, 4-[[[2-(3-bromophenoxy)ethyl]amino]carbonyl]-
     , phenylmethyl ester  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   Phenylmethyl 4-[[[2-(3-bromophenoxy)ethyl]amino]carbonyl]-1-
     piperidinecarboxylate
MF   C22 H25 Br N2 O4
SR   Chemical Library
       Supplier: Ukrorgsyntez Ltd.
LC   STN Files:   CHEMCATS
  

    PNG
    media_image51.png
    194
    593
    media_image51.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 48 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1646979-30-7  REGISTRY
ED   Entered STN:  13 Feb 2015
CN   1-Piperidinecarboxylic acid, 4-[[(3-phenoxypropyl)amino]carbonyl]-,
     phenylmethyl ester  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   Phenylmethyl 4-[[(3-phenoxypropyl)amino]carbonyl]-1-piperidinecarboxylate
MF   C23 H28 N2 O4
SR   Chemical Library
       Supplier: Ukrorgsyntez Ltd.
LC   STN Files:   CHEMCATS
  

    PNG
    media_image52.png
    208
    586
    media_image52.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 49 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1389896-69-8  REGISTRY
ED   Entered STN:  12 Aug 2012
CN   Propanamide, N-[1-[2-(4-chlorophenoxy)ethyl]-4-piperidinyl]-2-(3,4-
     difluorophenoxy)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   N-[1-[2-(4-Chlorophenoxy)ethyl]-4-piperidinyl]-2-(3,4-
     difluorophenoxy)propanamide
MF   C22 H25 Cl F2 N2 O3
SR   Chemical Library
       Supplier: Ukrorgsyntez Ltd.
LC   STN Files:   CHEMCATS
  

    PNG
    media_image53.png
    175
    593
    media_image53.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 50 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1289773-59-6  REGISTRY
ED   Entered STN:  04 May 2011
CN   4-Piperidinecarboxamide, N-[2-(2,4-difluorophenoxy)-1-methylethyl]-1-(2-
     phenoxyacetyl)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   N-[2-(2,4-Difluorophenoxy)-1-methylethyl]-1-(2-phenoxyacetyl)-4-
     piperidinecarboxamide
MF   C23 H26 F2 N2 O4
SR   Chemical Library
       Supplier: FCH Group
LC   STN Files:   CHEMCATS
  

    PNG
    media_image54.png
    194
    589
    media_image54.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 51 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1280019-06-8  REGISTRY
ED   Entered STN:  14 Apr 2011
CN   4-Piperidinecarboxamide, N-[2-(3-fluorophenoxy)-1-methylethyl]-1-(1-oxo-3-
     phenoxypropyl)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   N-[2-(3-Fluorophenoxy)-1-methylethyl]-1-(1-oxo-3-phenoxypropyl)-4-
     piperidinecarboxamide
MF   C24 H29 F N2 O4
SR   Chemical Library
       Supplier: FCH Group
  

    PNG
    media_image55.png
    208
    621
    media_image55.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 52 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1255665-92-9  REGISTRY
ED   Entered STN:  07 Dec 2010
CN   1,2-Piperidinedicarboxylic acid, 4-[[(phenylmethoxy)carbonyl]amino]-,
     2-methyl 1-(phenylmethyl) ester  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   2-Methyl 1-(phenylmethyl) 4-[[(phenylmethoxy)carbonyl]amino]-1,2-
     piperidinedicarboxylate
MF   C23 H26 N2 O6
SR   Chemical Catalog
       Supplier: Shanghai AQBioPharma Co. Ltd.
LC   STN Files:   CHEMCATS
  

    PNG
    media_image56.png
    208
    521
    media_image56.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 53 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1235117-02-8  REGISTRY
ED   Entered STN:  05 Aug 2010
CN   Acetamide, 2-(2-fluorophenoxy)-N-[[1-(2-phenoxyacetyl)-4-
     piperidinyl]methyl]-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   2-(2-Fluorophenoxy)-N-[[1-(2-phenoxyacetyl)-4-piperidinyl]methyl]acetamide
MF   C22 H25 F N2 O4
SR   Chemical Library
       Supplier: Ambinter
LC   STN Files:   CHEMCATS
  

    PNG
    media_image57.png
    194
    554
    media_image57.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 54 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1235046-75-9  REGISTRY
ED   Entered STN:  05 Aug 2010
CN   Propanamide, 2-phenoxy-N-[[1-(2-phenoxyacetyl)-4-piperidinyl]methyl]-  (CA
     INDEX NAME)
OTHER CA INDEX NAMES:
CN   2-Phenoxy-N-[[1-(2-phenoxyacetyl)-4-piperidinyl]methyl]propanamide
MF   C23 H28 N2 O4
SR   Chemical Library
       Supplier: Ambinter
LC   STN Files:   CHEMCATS
  

    PNG
    media_image58.png
    194
    554
    media_image58.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 55 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1235022-49-7  REGISTRY
ED   Entered STN:  05 Aug 2010
CN   Acetamide, 2-(4-chlorophenoxy)-N-[[1-(2-phenoxyacetyl)-4-
     piperidinyl]methyl]-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   2-(4-Chlorophenoxy)-N-[[1-(2-phenoxyacetyl)-4-piperidinyl]methyl]acetamide
MF   C22 H25 Cl N2 O4
SR   Chemical Library
       Supplier: Ambinter
LC   STN Files:   CHEMCATS
  

    PNG
    media_image59.png
    194
    591
    media_image59.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 56 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1234931-72-6  REGISTRY
ED   Entered STN:  04 Aug 2010
CN   Carbamic acid, N-[[1-(2-phenoxyacetyl)-4-piperidinyl]methyl]-,
     phenylmethyl ester  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   Phenylmethyl N-[[1-(2-phenoxyacetyl)-4-piperidinyl]methyl]carbamate
MF   C22 H26 N2 O4
SR   Chemical Library
       Supplier: Ambinter
  

    PNG
    media_image60.png
    194
    554
    media_image60.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 57 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1234924-58-3  REGISTRY
ED   Entered STN:  04 Aug 2010
CN   Acetamide, 2-(4-fluorophenoxy)-N-[[1-(2-phenoxyacetyl)-4-
     piperidinyl]methyl]-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   2-(4-Fluorophenoxy)-N-[[1-(2-phenoxyacetyl)-4-piperidinyl]methyl]acetamide
MF   C22 H25 F N2 O4
SR   Chemical Library
       Supplier: Ambinter
LC   STN Files:   CHEMCATS
  

    PNG
    media_image61.png
    194
    589
    media_image61.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 58 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   1234916-66-5  REGISTRY
ED   Entered STN:  04 Aug 2010
CN   Propanamide, 2-(4-chlorophenoxy)-2-methyl-N-[[1-(2-phenoxyacetyl)-4-
     piperidinyl]methyl]-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   2-(4-Chlorophenoxy)-2-methyl-N-[[1-(2-phenoxyacetyl)-4-
     piperidinyl]methyl]propanamide
MF   C24 H29 Cl N2 O4
SR   Chemical Library
       Supplier: Ambinter
LC   STN Files:   CHEMCATS
  

    PNG
    media_image62.png
    194
    591
    media_image62.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 59 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   901414-54-8  REGISTRY
ED   Entered STN:  15 Aug 2006
CN   Propanamide, 2-(2,4-dichlorophenoxy)-N-[[1-[2-(2,4-dichlorophenoxy)-1-
     oxopropyl]-4-piperidinyl]methyl]-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   2-(2,4-Dichlorophenoxy)-N-[[1-[2-(2,4-dichlorophenoxy)-1-oxopropyl]-4-
     piperidinyl]methyl]propanamide
MF   C24 H26 Cl4 N2 O4
SR   Chemical Library
       Supplier: Scientific Exchange, Inc.
  

    PNG
    media_image63.png
    194
    628
    media_image63.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 60 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   901395-52-6  REGISTRY
ED   Entered STN:  15 Aug 2006
CN   Butanamide, N-[[1-(1-oxo-2-phenoxybutyl)-4-piperidinyl]methyl]-2-phenoxy-
     (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   N-[[1-(1-Oxo-2-phenoxybutyl)-4-piperidinyl]methyl]-2-phenoxybutanamide
MF   C26 H34 N2 O4
SR   Chemical Library
       Supplier: Scientific Exchange, Inc.
  

    PNG
    media_image64.png
    194
    554
    media_image64.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 61 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   901374-34-3  REGISTRY
ED   Entered STN:  15 Aug 2006
CN   Acetamide, 2-(2,4-dichlorophenoxy)-N-[[1-[2-(2,4-dichlorophenoxy)acetyl]-4-
     piperidinyl]methyl]-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   2-(2,4-Dichlorophenoxy)-N-[[1-[2-(2,4-dichlorophenoxy)acetyl]-4-
     piperidinyl]methyl]acetamide
MF   C22 H22 Cl4 N2 O4
SR   Chemical Library
       Supplier: Scientific Exchange, Inc.
  

    PNG
    media_image65.png
    194
    628
    media_image65.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 62 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   901367-26-8  REGISTRY
ED   Entered STN:  15 Aug 2006
CN   Acetamide, 2-(4-chlorophenoxy)-N-[[1-[2-(4-chlorophenoxy)acetyl]-4-
     piperidinyl]methyl]-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   2-(4-Chlorophenoxy)-N-[[1-[2-(4-chlorophenoxy)acetyl]-4-
     piperidinyl]methyl]acetamide
MF   C22 H24 Cl2 N2 O4
SR   Chemical Library
       Supplier: Scientific Exchange, Inc.
LC   STN Files:   CA, CAPLUS, CASFORMULTNS, CASREACT, TOXCENTER, USPATFULL
  

    PNG
    media_image66.png
    194
    628
    media_image66.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
               1 REFERENCES IN FILE CA (1907 TO DATE)
               1 REFERENCES IN FILE CAPLUS (1907 TO DATE)
   
L53  ANSWER 63 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   901335-13-5  REGISTRY
ED   Entered STN:  15 Aug 2006
CN   Acetamide, 2-phenoxy-N-[[1-(2-phenoxyacetyl)-4-piperidinyl]methyl]-  (CA
     INDEX NAME)
OTHER CA INDEX NAMES:
CN   2-Phenoxy-N-[[1-(2-phenoxyacetyl)-4-piperidinyl]methyl]acetamide
MF   C22 H26 N2 O4
SR   Chemical Library
       Supplier: Scientific Exchange, Inc.
LC   STN Files:   CHEMCATS
  

    PNG
    media_image67.png
    194
    554
    media_image67.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 64 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   901317-79-1  REGISTRY
ED   Entered STN:  15 Aug 2006
CN   Butanamide, 4-(2,4-dichlorophenoxy)-N-[[1-[4-(2,4-dichlorophenoxy)-1-
     oxobutyl]-4-piperidinyl]methyl]-  (CA INDEX NAME)
MF   C26 H30 Cl4 N2 O4
SR   Chemical Library
       Supplier: Scientific Exchange, Inc.
  

    PNG
    media_image68.png
    194
    758
    media_image68.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
   
L53  ANSWER 65 OF 65  REGISTRY  COPYRIGHT 2022 ACS on STN 
RN   690968-13-9  REGISTRY
ED   Entered STN:  09 Jun 2004
CN   Propanamide, 2-(3-chlorophenoxy)-N-[[1-[2-(3-chlorophenoxy)-1-oxopropyl]-4-
     piperidinyl]methyl]-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   2-(3-Chlorophenoxy)-N-[[1-[2-(3-chlorophenoxy)-1-oxopropyl]-4-
     piperidinyl]methyl]propanamide
OTHER NAMES:
CN   2-(3-Chloro-phenoxy)-N-[1-[2-(3-chloro-phenoxy)-propionyl]-piperidin-4-
     ylmethyl]-propionamide
MF   C24 H28 Cl2 N2 O4
SR   Chemical Library
       Supplier: ChemBridge Corporation
LC   STN Files:   CA, CAPLUS, CHEMCATS, TOXCENTER, USPATFULL
  

    PNG
    media_image69.png
    194
    628
    media_image69.png
    Greyscale

Also RN 1879735-50-8 in IDS filed 9/21/2021

    PNG
    media_image70.png
    177
    486
    media_image70.png
    Greyscale

	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625